I am unable to agree with the majority opinion, and therefore dissent upon the following grounds.
The act, as passed by the people of this state, acting in their capacity as legislators, gave to the senior citizens a minimum of forty dollars per month regardless of the action of the national social security board, and the act as interpreted by the majority is unconstitutional.
In the first place, I desire to call attention to some fundamental rules of statutory construction. By those rules I shall demonstrate that the "senior citizens grants act" passed by the people of this state in 1940, Laws of 1941, chapter 1, commands the payment to senior citizens qualifying under the act of "not less than $40 per month on a uniform state-wide basis, minus the income of applicant from other sources." (Italics mine.)
The rules of statutory construction must be applied to the entire act, and each and every of its provisions given effect whenever possible. State ex rel. Port of Seattle v. Departmentof Public Service, 1 Wn.2d 102, 95 P.2d 1007; Arden FarmsCo. v. Seattle, 2 Wn.2d 640, 99 P.2d 415. *Page 193 
Legislative acts will not be construed as to cause a conflict.Rosenoff v. Cross, 95 Wn. 525, 164 P. 236.
Some meaning rather than none should be given to the language contained in the act. Dernac v. Pacific Coast Coal Co.,110 Wn. 138, 188 P. 15.
The court must examine the history of the law in order to ascertain its true meaning. Shelton Hotel Co., Inc. v. Bates,4 Wn.2d 498, 104 P.2d 478; Seattle v. Reed, 6 Wn.2d 186,107 P.2d 239; Ayers v. Tacoma, 6 Wn.2d 545,108 P.2d 348.
The legislature is presumed to have knowledge of existing statutes. State v. Thornbury, 190 Wn. 549, 69 P.2d 815.
The court in ascertaining the meaning of a statute will not follow executive construction when contrary to the clear intent of the statute. State v. Davies, 176 Wn. 100, 28 P.2d 322;State ex rel. George v. Seattle, 184 Wn. 560, 52 P.2d 360;Albrecht v. Department of Labor  Industries, 192 Wn. 520,74 P.2d 22; Pryor v. Safeway Stores, 196 Wn. 382,83 P.2d 241, 85 P.2d 1045; Smith v. Northern Pac. R. Co., 7 Wn.2d 652,  110 P.2d 851.
The court in construing legislative acts must put itself in the light which the legislature enjoyed. Linn v. Reid, 114 Wn. 609,196 P. 13.
All of the rules relative to the construction of legislative acts should be used to ascertain the true intent which the people of this state had when they passed the act in question, for the reason that the intent is the controlling factor in construing any statute.
I will now recount the history of the constitutional and legislative efforts to aid those in need, and with that history in mind bring to bear the other rules of construction in order to show that the people of this state meant just what they said when they passed initiative No. 141 by a majority of 99,190 votes. *Page 194 
The territorial legislature, Code 1881, § 2696 to § 2706, inclusive, made definite provisions for "every poor person who shall be unable to earn a livelihood."
The framers of our constitution recognized the duty of the state toward the poor by adopting Art. VIII, § 7, which reads:
"No county, city, town, or other municipal corporation shall hereafter give any money or property, or loan its money or credit, to or in aid of any individual, association, company, or corporation, except for the necessary support of the poor and infirm, . . ."
Hill's Code (1891), § 283, provided that the board of county commissioners were "vested with the entire superintendence of the poor."
This remained the law until 1933, at which time the legislature of this state, chapter 29, p. 173, Laws of 1933, made more elaborate provision for the poor by providing for "old age pensions." The maximum allowed by this act was thirty dollars per month to be paid by the various counties in the state.
In 1935, the legislature passed an act, chapter 182, p. 855, which repealed chapter 29, Laws of 1933, and changed the theory of providing for those poor who were aged by making their care one of state concern.
The situation present in 1937 is well stated in Conant v.State, 197 Wn. 21, 84 P.2d 378, in the following language:
"In 1937, asserting that public policy declares with increasing frequency and firmness that the equalization of opportunity for more abundant living and the necessary care of the handicapped and underprivileged incident thereto, is a public responsibility of such magnitude as to deserve the undivided attention of all branches of the state and Federal governments, the legislature created an administrative state department and divisions thereof to serve as an agency of the state in the administration of all public assistance programs. *Page 195 
"Laws of 1937, chapter 111, p. 442, created the department of social security and its several divisions. Laws of 1937, chapter 114, p. 452 (Rem. Rev. Stat. (Sup.), § 9992-101 [P.C. § 6233-101]), provides for aid to dependent children. Laws of 1937, chapter 132, p. 489 (Rem. Rev. Stat. (Sup.), § 10007-1 [P.C. § 6233-53] et seq.), establishes within the department of social security a division for improving the condition of the blind. Laws of 1937, chapter 156, relates solely to old-age assistance, prescribes the qualifications for eligibility for old-age assistance, and provides for minimum payment to applicants who are eligible under the act for old-age assistance. Laws of 1937, chapter 162, p. 574 (Rem. Rev. Stat. (Sup.), § 9998-101 [P.C. § 6233-301] et seq.), provides for relief from involuntary unemployment. Laws of 1937, chapter 180, p. 697 (Rem. Rev. Stat. (Sup.), § 10007-101 [P.C. § 6233-201] et seq.), is the administrative code of the department of social security. Its provisions govern the procedure necessary to be followed in order to secure public assistance or to prosecute appeals in those cases in which the applicant for assistance is dissatisfied.
"Section 22, chapter 180, Laws of 1937, p. 709 (Rem. Rev. Stat. (Sup.), § 10007-122), repealed the statute (Laws of 1854, pp. 395-397, Rem. Rev. Stat., §§ 9981-9984, inclusive, and id., §§ 9987-9991, inclusive) requiring certain relatives (if such relatives are `of sufficient ability') of every poor person who is unable to earn a livelihood because of physical or mental disability to support such poor people."
In passing upon the question presented, the majority opinion in that case stated:
"The legislature imposed a mandatory duty of payment of old-age assistance of not less than thirty dollars monthly to those who satisfy the statutory prerequisites recited above. We must declare the law as it is written."
The Conant case held that the fact that relatives of an applicant are willing and financially able to furnish such applicant with the necessities of life did not affect his right to receive such assistance from the state. *Page 196 
In 1939, the legislature, being aware of the decision in theConant case, passed chapter 25, p. 81, § 3, in which it is stated that old-age assistance was not to be given as a matter of right, but should be available to persons in need as that term was defined in the act. The definition of the term was:
"A person shall be considered to be in need within the meaning of this act who does not have resources sufficient to provide himself and dependents with food, clothing, shelter and such other items as are necessary to sustenance and health. `Resources' are hereby defined to be (1) assistance in cash, in kind, or in support given by relatives, friends or organizations, (2) ability of relatives within the classes described in this section to contribute to such support: . . ." (Rem. Rev. Stat. (Sup.), § 9998-7a.)
The condition of the law just after the passage of the act in 1939 allowed the aged poor to receive a maximum of thirty dollars per month provided that they could not receive assistance from "relatives, friends, or organizations."
It must be especially noted at this point that the acts of 1933, 1935, and 1939 fixed a maximum pension allowance of thirty dollars per month while the acts of 1937 and 1940 were more liberal and fixed the minimum at thirty dollars and forty dollars, respectively.
In 1940, the people of the state, having in mind the history of the constitutional and legislative efforts as interpreted by this court to aid the poor, especially those of mature years, decided to change all existing laws and enacted initiative measure No. 141. They deliberately placed in the act the following provisions, which the national social security board has attempted to repeal:
"(g) `Income' shall mean regular or recurrent gains in cash or kind, excepting therefrom: *Page 197 
(1) The value of the use or occupancy of the premises in which the applicant resides.
(2) Foodstuffs, livestock, fuel, light or water produced by or donated to applicant or applicant's family exclusively for the use of applicant or applicant's family.
(3) Casual gifts in cash which do not exceed $100 in any one year.
(4) Casual gifts in kind which do not exceed $100 in any one year.
(5) The proceeds from the sale of property which is not a resource, provided such proceeds are used for the purchase of property which is not a resource.
"(h) `Resources' shall mean any property which the applicant owns legally or beneficially, excepting therefrom:
(1) The ability of relatives or friends of the applicant to contribute to the support of the applicant.
(2) Insurance policies, the cash surrender value of which does not exceed $500.
(3) The homestead, home or place of residence of applicant or the spouse of applicant.
(4) Intangible property or personal property, the cash value of which does not exceed $200.
(5) The personal effects of the applicant, including clothing, furniture, household equipment and motor vehicle.
(6) Foodstuffs, livestock, fuel, light or water produced by the applicant, applicant's spouse or family, exclusively for the use of applicant or applicant's family." Laws of 1941, chapter 1, § 3, p. 4.
The same board has also attempted to repeal that portion of § 9 which allows the parties, on appeal to the superior court, to introduce new evidence.
As illustrative of the idea that the people of this state intended to pay the pension mentioned in the act, I call attention to the fact that the arguments contained in the pamphlet sent to the voters just before the 1940 election stated that passage of initiative 141 *Page 198 
would entail the expenditure of twenty-six million dollars to forty million dollars per annum.
The governor of this state and the legislature of 1941 evidently were of the same mind. February 27, 1941, Governor Langlie addressed a special message to the legislature in which he stated:
"It is recognized that Initiative Measure 141 constitutes a mandate from the people to provide the funds which will make possible the full payment of benefits which that measure contemplates. The imposition of new taxes is not a pleasant thing, but the people of our state have placed upon us the responsibility of carrying their will into effect. We must assume that the people intended us to provide the funds with which to pay these old age benefits. The task was left to us to say how those funds should be raised; what sources of revenue are available; which method of raising these funds will be adequate, practical and fair. The previous measures which I have submitted were, in my opinion, adequate, practical and fair to meet the financial needs of the state as they were then known. They are not adequate to meet those needs in the light of the facts now available.
"In my opinion, and in the opinion of the tax commission, an increase in the retail sales tax is the only sure and certain method available at this time to guarantee the required funds."
Thereafter, the senate, March 11th, and the house, March 12th, passed the three per cent sales tax, Laws of 1941, chapter 76, p. 194, section one of which reads:
"Initiative Measure No. 141 approved by the people at the general election of November 5, 1940, provides for greatly increased grants and other benefits to citizens over the age of 65 years. To obtain funds necessary to meet this mandate of the people and to carry on all other state functions, it becomes essential for the state to provide a practical and adequate means for raising substantial additional revenues. It is recognized that the only practical and adequate source of revenue to meet these financial requirements is either *Page 199 
a graduated personal net income tax or an increased retail sales tax and compensating tax. While under existing constitutional provisions the retail sales tax and compensating tax may be increased, it is not known whether a graduated personal net income tax enacted at this legislative session would be declared constitutional by the courts without a validating constitutional amendment. For the purpose of assuring the adoption of a valid method of providing such increased revenue and at the same time allowing the people to decide which type of taxation they prefer, it is hereby declared to be the purpose of this act that from and after its effective date, the retail sales tax and compensating tax shall be 3%, but shall be reduced to 2% upon the enactment and judicial approval of a graduated personal net income tax law."
The act as construed by the majority leaves the old people in a less favorable position, in so far as the monthly payments are concerned, than they were under the 1937 act, as construed by theConant case, and in practically the same position as they were at a time just before initiative measure 141 was passed. In making this statement I realize that other benefit payments have been made under the act.
It is inconceivable that the people of this state intended to perform a useless act by passing the initiative measure. Certainly they had some definite object in mind when they voted upon the act. That object was to pay senior citizens not lessthan forty dollars per month.
The act in question is full and complete and needs no construction. First, it declares the intent; second, it includes definitions of words, terms, and provisions used in the act; then, so that no question could be raised and in order to meet and refute any objection which might be brought forward relative to what income or resources were included in the act, defined in no uncertain language the meaning of those words. *Page 200 
Following the definitions, the act states that each eligible applicant sixty-five years of age or over shall receive the sum of not less than forty dollars per month, minus the income from those sources just mentioned in the act. I repeat, the act directs, in fact it commands, the payment of not less than forty dollars per month.
The reference to the wording in § 21, upon which the majority bases its holding, does not in any way refer to the national social security board or give it any power to veto the commands of this state.
As I view it, the holding of the majority constitutes an approval of a violation of the doctrine of the separation of powers. For a discussion of this doctrine, see Blanchard v.Golden Age Brewing Co., 188 Wn. 396, 63 P.2d 397.
The majority opinion transgresses this rule in three respects. First, the department, an agency of the executive branch, through nullifying § 3(g) and (h), by adopting diametrically opposed rules and regulations, in effect usurped the power of repeal heretofore delegated to the legislative branch. Secondly, the department by promulgating rules and regulations as a substitute for § 3(g) and (h), in effect redrafted the statute, thereby usurping the power of the legislative branch to legislate; and finally, the majority's approval of the department's actions constitutes a transfer of the power vested in the judicial branch in that it allows a Federal administrative agency to construe a law of this state. It is apparent then that the rights of the legislative branch have been encroached upon by both the executive and judicial branches.
The majority contend, however, that the statute expresses an intent to cooperate with the Federal security act and that the two acts are in conflict over the *Page 201 
meaning of "income" and "resources," and that therefore the state act must give way (be rewritten).
Conceding the validity of the majority's first two propositions, still this court is without authority to confer legislative power on the executive branch. In short, the effect of the majority's holding is a veritable trampling on the doctrine of the separation of powers, a doctrine which this court has vigilantly protected in the past. Uhden, Inc. v. Greenough,181 Wn. 412, 43 P.2d 983, 98 A.L.R. 1181; Griffiths v.Robinson, 181 Wn. 438, 43 P.2d 977.
Likewise assuming, again for the purpose of argument, the validity of the majority's propositions, yet the department is without power to redraft or rewrite by rules and regulations a subsection of the act. Although a desire to secure Federal matching funds was expressed, yet this cannot be interpreted as a conference of power on the board despite the opinion of the department.
Since the department is totally dependent upon the statute for its rule-making power, it cannot use (legally) that which was not granted. Despite the fact the majority stated accurately the rule with reference to legislative delegation of power to administrative agencies, they failed to apply it correctly. More specifically, in applying the rule to the facts, they did not recognize the difference between an administrative agency which determines conditions and then promulgates rules harmonizing them of course with the provisions of the statute to be administered, in order to effectuate the statute's policy, and the instant case of an administrative agency which promulgated rules and regulations which, in effect, amounted to a statutory amendment or the repeal of a portion of a statute. *Page 202 
That such exercising of power is unauthorized and the rules void is demonstrated by the following authorities.
In Washington Printing  Binding Co. v. State, 192 Wn. 448,73 P.2d 1326, the tax commission levied a sales tax on respondent for what it contended were sales of freight tariffs and supplements. Under its rule-making power, the commission had promulgated a rule relating to the printing industry which imposed a tax on printing. On appeal, the commission urged that its rule-making power permitted the rule creating the tax, notwithstanding a failure of the statute to cover the instant situation. In answer to this contention, we said:
"The tax commission cannot, by such rule, impose a tax upon property or a transaction that is not mentioned in the statute as taxable. The rule-making power is given only for the purpose of empowering the commission to carry out the provisions of the statute."
Again, in Ernst v. Kootros, 196 Wn. 138, 82 P.2d 126, action to collect a tax was initiated by the department of social security under sections of the unemployment compensation act and under one of its rules. Section 19 (f) (1), chapter 162, p. 609, Laws of 1937, provided that an employing unit consisted of "eight or more" individuals. Under its rule-making powers, the department promulgated a rule construing employing unit to mean "one or more" individuals.
In amplifying our statement that "it is not for courts or departments to attempt further legislation by construction," we stated:
"Respondent's Regulation 2, subsection (a), is a departmental construction of a plain law and is an arbitrary usurpation of legislative authority."
That an administrative agency cannot exceed the statutory power granted to it, is well illustrated in *Page 203 State v. Miles, 5 Wn.2d 322, 105 P.2d 51. In that case, defendant was charged with the crime of offering a reward for display of a deer. The alleged illegality was based on a regulation promulgated by the state game commission. The question to be decided was "whether or not the state game commission had authority to promulgate and enforce the regulation on which the information was based. . . ."
In deciding that the commission was without power to make this regulation, we declared:
"In exercising the rule-making power, however, such administrative officers and boards must act within the limits of the power granted to them. [Citing cases.] The basis for that proposition is, of course, that rules and regulations which have the effect of extending, or which conflict in any manner with, the authority-granting statute, do not represent a valid exercise of authorized power, but, on the contrary, constitute an attempt by the administrative body to legislate. Anheuser-Busch, Inc. v.Walton, 135 Me. 57, 190 A. 297."
Finally, in Northern Pac. R. Co. v. Henneford, 9 Wn.2d 18,113 P.2d 545, plaintiff railroad company sought to restrain the tax commission from collecting a use tax. Pursuant to rules and regulations, the commission construed "use" to include "storing" or "withdrawing from storage."
In preventing the collection of the tax, this court said:
"The words `storing' and `use' are not synonyms. In our opinion, the statute is not ambiguous, and, therefore, the executive construction has little persuasive effect. Furtherthan this, the power of the tax commission to make rules, givenby the statute, does not authorize them to write into the statutesomething that the legislature did not put there." (Italics mine.)
Since the rules and regulations in question were promulgated in excess of statutory power, they cannot *Page 204 
legally operate to impose unwarranted deductions on recipients' grants.